Citation Nr: 9915561	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-07 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for left tarsal tunnel 
syndrome (TTS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 12, 1982 until August 
19, 1982 and from September 1987 until May 1993.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an April 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico which denied claims for service connection for 
left TTS and a back disorder on the basis that those claims 
were not well grounded.  The veteran testified in support of 
his claim before the undersigned member of the Board, sitting 
at San Juan, Puerto Rico, on March 10, 1999, at which time 
the veteran withdrew, in writing, the issue of service 
connection for a back disorder.  


FINDINGS OF FACTS

1.  The veteran was treated for various complaints and 
symptoms involving his left foot while on active service that 
resulted in a diagnosis of TTS of the left foot.  

2.  Left TTS had its onset during active military service.  


CONCLUSION OF LAW

Left tarsal tunnel syndrome (TTS) was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the claim for service connection for left TTS 
in April 1996 on the basis that the claim was not well 
grounded.  Under 38 U.S.C.A. § 5107(a) a claimant must submit 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded, i.e., plausible, 
meritorious on its own or capable of substantiation, and 
while the claim need not be conclusive, only possible, there 
must be more than an allegation, there must be evidence.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990 and Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Under 38 C.F.R. § 3.303(b) when a condition during service is 
not chronic and there is no medical evidence on file of a 
causal nexus, continuity of symptomatology is required and 
may be shown by medical or lay evidence, as appropriate.  38 
C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997); Godfrey v. Brown, 7 Vet. App. 398, 406 (1995); 
Hickson v. West, No. 96-1669, slip op. at 7 (U.S. Vet. App. 
Mar. 16, 1999) (replacing Hickson v. West, 11 Vet. App. 374 
(1999) (decided August 17, 1998)).  The second (inservice 
disability) and third (nexus evidence) elements in Caluza can 
be satisfied under the continuity provision of 38 C.F.R. 
§ 3.303(b) by (a) evidence that a condition was 'noted' 
during service or in a presumptive period; (b) evidence 
showing post-service continuity of symptomatology (evidence 
of treatment is not required); and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Arms v. 
West, 12 Vet. App. 188, 193 (1999).  Even under this 
regulation, medical evidence is required to demonstrate a 
relationship between current disability and the continuity of 
symptoms, if the condition is not one where lay observation 
is competent.  Clyburn v. West, No. 97-1321, slip op. at 10 
and 11 (U.S. Vet. App. Apr. 2, 1999).  

Here, because there are inservice and post service diagnoses 
of left TTS and the veteran's testimony of intermittent 
symptoms is evidence of continuity of symptoms, the claim is 
well grounded.  Accordingly, the Board will address the 
merit of the claim on a de novo basis.  While this was not 
done by the RO, because of the favorable outcome, there is 
no prejudice to the veteran.  Generally see Bernard v. 
Brown, 4 Vet. App. 384 (1993) (as to Board adjudication of a 
question not adjudicated by the RO).  Also, there is no 
suggestion that the evidentiary record is incomplete and, 
thus, there is no further duty to assist under 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Background

The service medical records of the veteran's first period of 
service from May to August 1982 are negative for left TTS but 
do reflect that in July 1982 he had pain in his feet due to 
pes planus, for which he was given supporting arches.  

In October 1985 the veteran complained of shin pain when 
running and the impression was shin splints.  In November 
1985 he sustained a contusion of his left heel when running 
an obstacle course.  An X-ray of his left heel was negative.  
He was seen again later that month and again in December 
1985, when he complained of left ankle pain.  

General examination in September 1989 noted that the veteran 
had mild asymptomatic pes planus.  

In November 1990 it was noted that he had had a 3-1/2 month 
history of decreased sensation in several toes of the left 
foot with extension of that symptom into to metatarsal 
surface.  There had been a transient episode of extension of 
symptoms along the medial tibia with resolution in several 
hours and no recurrence.  While there was no associated 
weakness, he had tripped "over his toes" a few times.  
There was no backache, foot pain, inciting trauma or other 
known precipitants.  On examination he had hypesthesia in the 
left foot and some of the toes of the left foot.  After nerve 
conduction velocity studies and electromyographic testing the 
diagnosis was TTS with isolated slowing of the left medial 
plantar nerve.  No radiculopathy was identified.  Surgical 
release was planned to take place in January.  

On VA examination in October 1993 it was reported that the 
veteran had had numbness of the left lower leg from the knee 
down in 1992, at which time left TTS was diagnosed, being 
attributed to a pinched nerve behind the lateral malleolus 
and although it was confirmed by electrodiagnostic testing 
the veteran had refused surgery.  He still complained of 
tingling and numbness of the 2nd, 3rd, and 4th toes of the left 
foot.  On examination there was no sensory or motor deficit.  

On VA neurology examination in July 1994 the veteran reported 
that while in active duty he had some episodes of numbness of 
the left lower extremity and at times numbness of the 2nd, 
3rd, and 4th toes of the left foot.  His last episode of 
numbness was in May 1994 and had lasted less than one day.  
On examination he was asymptomatic.  However, when he had 
episodes of numbness he also had problems walking.  He would 
then be unable to feel his left leg and his left lower 
extremity would feel weak and unstable.  On examination he 
had normal tonal strength and his sensory system was normal.  
The diagnosis was left TTS, by history and electrodiagnostic 
studies.  

Private clinical records of the 1990s are on file and reflect 
that the veteran was seen, at least in part, for left TTS.  

At the March 1999 hearing before the undersigned traveling 
member of the Board the veteran testified that despite 
inservice therapy for left TTS during military service, his 
symptoms of left TTS had recurred intermittently (page 4 of 
that transcript).  His left TTS was manifested by his leg 
falling asleep (numbness) from the knee down and a tingling 
sensation in his whole leg which was sometimes painful and 
caused difficulty walking (page 5).  He had received 
treatment within the last few months (page 6).  

Analysis

It is undisputed that the veteran had left TTS during active 
service, verified by electrodiagnostic testing, and has 
continued to have symptoms thereof intermittently, and for 
which he has even sought private treatment.  

While the symptoms of the veteran's left TTS may only occur 
at intervals, it is clear that the disability is chronic in 
nature and that the onset of the disability occurred during 
active service.  Accordingly, service connection for left TTS 
is warranted.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is in favor of the claim. 


ORDER

Service connection for left tarsal tunnel syndrome is 
granted.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

